               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



DEMOCRACY NORTH CAROLINA,           )
THE LEAGUE OF WOMEN VOTERS          )
OF NORTH CAROLINA,                  )
DONNA PERMAR, JOHN P. CLARK,        )
MARGARET B. CATES,                  )
LELIA BENTLEY, REGINA WHITNEY       )
EDWARDS, ROBERT K. PRIDDY II,       )
SUSAN SCHAFFER, and                 )
WALTER HUTCHINS,                    )
                                    )
                Plaintiffs,         )
                                    )
    v.                              )             1:20CV457
                                    )
THE NORTH CAROLINA STATE            )
BOARD OF ELECTIONS,                 )
DAMON CIRCOSTA, in his              )
official capacity as CHAIR          )
OF THE STATE BOARD OF               )
ELECTIONS, STELLA ANDERSON,         )
in her official capacity as         )
SECRETARY OF THE STATE              )
BOARD OF ELECTIONS,                 )
KEN RAYMOND, in his official        )
capacity as MEMBER OF THE           )
STATE BOARD OF ELECTIONS,           )
JEFF CARMON, III, in his            )
official capacity as MEMBER         )
OF THE STATE BOARD OF               )
ELECTIONS, DAVID C. BLACK,          )
in his official capacity as         )
MEMBER OF THE STATE BOARD           )
OF ELECTIONS, KAREN BRINSON         )
BELL, in her official               )
capacity as EXECUTIVE               )
DIRECTOR OF THE STATE BOARD         )
OF ELECTIONS, THE NORTH             )
CAROLINA DEPARTMENT OF              )
TRANSPORTATION, J. ERIC             )
BOYETTE, in his official            )
capacity as TRANSPORTATION          )




    Case 1:20-cv-00457-WO-JLW Document 205 Filed 07/06/21 Page 1 of 3
SECRETARY, THE NORTH                )
CAROLINA DEPARTMENT OF              )
HEALTH AND HUMAN SERVICES,          )
and MANDY COHEN, in her             )
official capacity as                )
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
                Defendants.         )
                                    )
    and                             )
                                    )
PHILIP E. BERGER, in his            )
official capacity as                )
PRESIDENT PRO TEMPORE OF THE        )
NORTH CAROLINA SENATE, and          )
TIMOTHY K. MOORE, in his            )
official capacity as SPEAKER        )
OF THE NORTH CAROLINA HOUSE         )
OF REPRESENTATIVES,                 )
                                    )
     Defendant-Intervenors.         )


                                 ORDER

    This matter is before the court on Plaintiffs’ Motion for

Leave to File a Fourth Amended Complaint, (Doc. 204). Having

considered the motion, with the consent of Defendants and

Defendant-Intervenors, and for good cause shown, the court will

allow the motion. However, to clarify the record, the court will

require Plaintiffs to initially file voluntary dismissals as to

Plaintiffs and Defendants who are no longer parties to this

action.

    IT IS HEREBY ORDERED that Plaintiffs’ motion, (Doc. 204),

is GRANTED and that Plaintiffs shall have five (5) days from the

                                 - 2 -




    Case 1:20-cv-00457-WO-JLW Document 205 Filed 07/06/21 Page 2 of 3
date of this Order to file and serve voluntary dismissals as to

Plaintiffs and Defendants who are no longer parties to this

action. Plaintiffs shall then have five (5) days from the date

of the dismissals to file and serve their Fourth Amended

Complaint.

    IT IS FURTHER ORDERED that Defendants shall have up to and

including twenty-eight (28) days after service of the Fourth

Amended Complaint is file responsive pleadings.

    This the 6th day of July, 2021.



                              _____________________________________
                                  United States District Judge




                                 - 3 -




    Case 1:20-cv-00457-WO-JLW Document 205 Filed 07/06/21 Page 3 of 3
